        Case 3:17-cv-00101-RDM Document 242 Filed 03/04/19 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CONSUMER FINANCIAL                          :
PROTECTION BUREAU,                          :
                                            :
                      Plaintiff             :
                                            :
                                            :       3:17-CV-101
              v.                            :       (Judge Mariani)
                                            :
                                            :
NAVIENT CORPORATION, et al.,                :
                                            :
                      Defendants.           :

                             SPECIAL MASTER ORDER #12

       Now, this 4th day of March, 2019, IT IS HEREBY ORDERED THAT the agenda for

the telephonic status conference scheduled for March 5, 2019 at 11:00 a.m. shall include,

but not be limited to, discussion of the following matters:

       1. Plaintiff’s revised list of the entries on Defendants’ privilege log for which the
          attorney-client privilege has been claimed and which Plaintiff asserts involve a
          communication with a third party, as well as what additional information, in any,
          should be provided with respect to the entries involving communications with
          third parties concerning matters such as “common interest.”

       2. The status of responses to Defendants’ letters to the federal agencies implicated
          in the assertion of the Bank Examination Privilege.

       3. The schedule for producing for in camera review the 462 randomly selected
          documents for which work product protection has been claimed.

       4. The status of the parties’ discussions to resolve issues involving production of
          call records.
 Case 3:17-cv-00101-RDM Document 242 Filed 03/04/19 Page 2 of 2




5. The re-scheduling of oral argument on the motion to quash the deposition of Mr.
   Frotman to March 29, 2019.

6. The rationale for withholding the Fors-Marsh documents withheld under Category
   28, as well as the relevance of those documents.

7. The rationale for withholding under Category 37 the documents identified by
   Bates Numbers CFPB-NAV-0056795.0001, 0056804.0001, 0056792.0001,
   0056670.0001, and 0056774.0001; under Category 40, the documents identified
   by Bates Numbers CFPB-NAV-0056759.0001 and 0056741.0001; under
   Category 41 the documents identified by Bates Numbers CFPB-NAV-
   0057058.0001 and 0057059.0001; and under Categories 79 and 83 the
   document identified by Bates Numbers CFPB-NAV-0057126.0001.

8. The search for and production of records from Mr. Bailer and “securitization”
   custodians.

9. The CFPB Letter of February 26, 2019 (Doc. 236).

10. The telephonic conference call scheduled for 11:00 a.m. on March 5 19, 2019
    shall be placed to 570-207-5605. Due to the length of the agenda and the
    substantial issues to be addressed, counsel should plan for a brief break in the
    conference call.


                                           s/ Thomas I. Vanaskie
                                           THOMAS I. VANASKIE
                                           SPECIAL MASTER
